DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohuchi et al. (US 2015/0193962.
Regarding claim 1, Ohuchi discloses an image processing system.  Ohuchi shows an x-ray diagnostic apparatus (see 200 in fig. 1) comprising: a processing circuity (see 400 in fig. 1) configured to generate an X-ray image of an object by irradiating the object X-rays (see par. [0025], [0026]), acquire an evaluation results of at least one of elasticity evaluation of a blood vessel of the object (see par. [0064], [0065], [0157]), generate a superimposed image in which the evaluation result is superimposed on the X-ray image (see par. [0020], [0100], [0101], 
Regarding claim 2, Ohuchi shows the processing circuity is configured to acquire the evaluation result from an ultrasonic diagnostic apparatus (see 100 in fig. 1; see par. [0064], [0065], [0157]).

	Regarding claim 4, Ohuchi shows wherein the processing circuitry is configured to generate the superimposed image as the evaluation result by superimposing plural colors on the X-ray image (see par. [0067], [0069], [0158], [0160]; see fig. 5 and 6), the plural colors depending on at least one of magnitude of elasticity of the blood vessel (see par. [0067], [0069], [0100], [0101], [0158], [0160]; see fig. 5 and 6).
Regarding claim 7, Ohuchi discloses an image processing system.  Ohuchi shows a medical image processing apparatus (see abstract; fig. 1), comprising: processing circuity (see 400 in fig. 1) to acquire  an X-ray image of an object (see par. [0025], [0026]), acquire an evaluation results of at least one of elasticity evaluation of a blood vessel of the object (see par. [0064], [0065], [0157]), generate a superimposed image in which the evaluation result is superimposed on the X-ray image (see par. [0020], [0100], [0101], [0134]), and display the superimposed image on a display (see par. [0020], [0100], [0101], [0134]).
Regarding claim 8, Ohuchi discloses an image processing system.  Ohuchi shows a medical image diagnosis apparatus (see abstract; fig. 1), comprising: processing circuity (see 400 in fig. 1) to calculate an evaluation results of at least one of elasticity evaluation of a blood vessel of the object (see par. [0064], [0065], [0157]), acquire an X-ray image of an object (see .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi et al. (US 2015/0193962, in view of Kadokura et al. (US 2010/0217125; hereinafter Kadokura).
Regarding claim 3, Ohuchi discloses the invention substantially as described in the 102 rejection, but fail to explicitly state an image indicative of hardness distribution of in internal tissue of the object. 
Kadokura discloses an ultrasonic diagnostic device.  Kadokura teaches determining thickness evaluation (see par. [0007], [0010], [0022], [0032], [0037]), and an image indicative of hardness distribution of in internal tissue of the object (see par. [0184], [0368]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of determining thickness .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi et al. (US 2015/0193962, in view of Waki (US 2007/023916).
Regarding claim 5, Ohuchi discloses the invention substantially as described in the 102 rejection, furthermore, Ohuchi shows configured to generate the superimposed image as the evaluation result by superimposing plural colors on the X-ray image (see par. [0067], [0069], [0158], [0160]; see fig. 5 and 6), but fails to explicitly state that the one color depending on a value obtained by binarizing at least one of magnitude of elasticity.
Waki discloses ultrasound diagnostic apparatus.  Waki teaches the one color depending on a value obtained by binarizing at least one of magnitude of elasticity (see claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of the one color depending on a value obtained by binarizing at least one of magnitude of elasticity in the invention of Ohuchi, as taught by Waki, to provide the user with more information to better diagnose the patient. 

Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi et al. (US 2015/0193962, in view of Davies (US 2013/0046190; hereinafter Davies).
Regarding claim 6, Ohuchi discloses the invention substantially as described in the 102 rejection above, furthermore Ohuchi shows generating the superimposed image and displaying the superimposed image on the display  (see par. [0020], [0100], [0101], [0134]), but fails to explicitly state that the information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure.
Davies discloses assessing a vessel.  Davies teaches information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure ([0068], [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure in the invention of Ohuchi, as taught by Davies, to provide the user with more information to diagnose the patient and determine if treatment is needed. 
Regarding claim 9, Ohuchi discloses the invention substantially as described in the 102 rejection above, furthermore Ohuchi shows generating the superimposed image and displaying the superimposed image on the display  (see par. [0020], [0100], [0101], [0134]), but fails to explicitly state that the information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure.
Davies discloses assessing a vessel.  Davies teaches information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure ([0068], [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of information indicating pressure different between current pressure and allowable pressure based on the evaluation results, information indicating a ratio of the current pressure to the allowable pressure in the invention of Ohuchi, as taught by Davies, to provide the user with more information to diagnose the patient and determine if treatment is needed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793